In re East, Wade; applying for supervisory writ; to the Court of Appeal, First Circuit, No. 85-KA-1333; Parish of East Baton Rouge, 19th Judicial District Court, Div. “J”, No. 10-84-148.
Prior report: La.App., 486 So.2d 902.
Granted. Defendant’s conviction is affirmed. The sentence is amended, however, to delete the restriction “without benefit of suspension of sentence, probation or parole.” When the state has not requested the enhancement, a trial court may not sentence the defendant under La.C.Cr.P. art. 893.1. See State v. Shows, 488 So.2d 992 (La.1986).